Citation Nr: 1144999	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of meningitis (originally claimed as headache disorder). 

2.  Entitlement to an initial compensable evaluation for hemorrhoids. 

3.  Entitlement to an initial separate compensable evaluation for residuals of hemorrhoidectomy, anal stenosis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to October 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In pertinent part of the October 2007 rating decision, the RO denied the claim for entitlement to service connection for headache disorder.  Given the nature of the Veteran's claim, the Board sees fit to re-characterize the matter as entitlement to service connection for residuals of meningitis. 

By the way of the April 2008 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective from April 19, 2007.  The Veteran appealed the assigned evaluation.  The Board notes that the RO initially characterized the Veteran's disability as hemorrhoids, and it did not consider whether an initial separate evaluation for residuals of hemorrhoidectomy was warranted at that time.  It is clear to the Board that the Veteran's hemorrhoid disability includes both hemorrhoids and residuals of hemorrhoidectomy that should be rated under different criteria.  To that extent, the Board has re-characterized the issues as styled on the title page. 

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Montgomery RO.  The hearing transcript is associated with the claims folder.

FINDINGS OF FACT

1.  Viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise as to whether she has current residuals from an inservice episode of meningitis, currently identified as migraine headaches and other various neurologic deficits.  

2.  The Veteran's service-connected internal and external hemorrhoids have been described as small in size and they have resulted in recurrent episodes of rectal bleeding and thrombotic tissue.  Secondary fissures were observed in the past, but there is no current medical evidence of fissures since the effective date of service connection.  The hemorrhoids have never been described as large or involving redundant or irreducible tissue, and they do not cause secondary anemia.

3.  The Veteran's residuals of hemorrhoidectomy are manifested by scar tissue that results in anal stenosis.  There is no evidence of great reduction in the lumen or extensive fecal leakage.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of meningitis, currently identified as migraine headaches and other various neurologic deficits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for an evaluation of 10 percent, and no higher, for hemorrhoid disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).

3.  The criteria for a separate compensable evaluation of 30 percent, and no higher, for residuals of hemorrhoidectomy, anal stenosis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7333 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, in view of the Board's favorable decision to grant service connection for residuals of meningitis, any further discussion as to any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

With respect to the initial compensable evaluation claims, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's appeal for compensable initial disability evaluation for hemorrhoids is a downstream issue, arising from the initial evaluation assigned for the disability once the RO awarded service connection.  For downstream issues, no VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  The Veteran is employed and has not reported having filed a claim for disability benefits with the Social Security Administration.

Additionally, the Veteran was afforded a VA examination in March 2008 during the pendency of the appeal.  This examination report reflects that the examiner reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the Veteran has formal training as a nurse.  As addressed below, the Board accepts her competent descriptions of disability as supplementing the evidentiary record.

Since that VA examination was conducted, the Board finds no lay or medical evidence suggesting symptomatology which would support higher initial schedular ratings.  As such, additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board notes that, at the hearing in June 2011, this AVLJ reinforced the evidentiary requirements in this case.  See Transcript of June 2011 Board hearing, pp. 14-24.  In particular, the appellant was advised of her right to counter a medical opinion against her service connection claim.  Furthermore, this AVLJ recognized the Veteran's competence to speak to some of these matters as a result of her nurse training, and the Veteran was requested to phrase the medical issues she felt were involved in the case.  As such, Board further finds that it has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) as interpreted by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (holding that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked).  

Notably, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that service connection for residuals of meningitis is warranted.  She contends that her current symptomatology is residuals of an inservice episode of meningitis in May 1976.  The Veteran reports that she did not experience headaches prior to service but, since the May 1976 meningitis episode, she has experienced recurrent episodes of severe headaches.  More recently, she has developed other neurologic problems such as jerking of the eyes.  

The Veteran's service treatment records show she first sought treatment for severe headaches in May 1976.  At that time, she presented at the emergency room with complaints of severe headaches, sore throat, photophobia, dizziness, low grade fever, and neck pain for the past few days.  A spinal lumbar puncture was performed.  A diagnosis of aseptic meningitis was given and the Veteran was admitted for inpatient hospital stay.  A May 1976 hospital summary reports shows diagnostic evidence was consistent with viral meningitis.  The Veteran was hospitalized for four days.  Upon hospital discharge, the Veteran was considered asymptomatic, except for occasional headaches. 

Subsequent service treatment records show that the Veteran continue to complain of headaches.  A June 1976 record shows a diagnosis of viral encephalomyelitis based on viral serologic findings, but at the time, the Veteran denied further symptoms of headaches, blurred vision, and stiff neck.  Treatment records from August 1976 show the Veteran again complained of severe headaches.  The Veteran reported that the pain manifested in her neck and occipital areas.  Her history of viral meningitis was noted by the examining physicians, but findings of occipital headaches and tension headaches were recorded.  

The report of a September 1976 examination prior to separation shows that the Veteran received normal evaluations, except for residual scars.  On the associated report of medical history, the Veteran reported a history of frequent headaches.  Her history of aseptic meningitis in May 1976 was noted.  

The record shows that the Veteran suffered from an episode of meningitis in May 1976, which first manifested as severe headaches, sore throat and other myalgias, and she sought subsequent treatment for severe headaches.  It also shows that the Veteran receives current treatment for migraine headaches and episodes of disorientation with other various neurologic problems.  See private and VA treatment records starting in 1999.  

The remaining question on appeal is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertions that her migraine headaches and various other neurologic problems are related to her inservice episode of meningitis.  As discussed below, the Board finds that when the evidence is viewed in a light most favorable to the Veteran, the evidence is at least in equipoise as to such a finding.

The record contains statements from four medical professionals that directly concern the issue of the likely etiology of the Veteran's current diagnosed disorder.  Two private medical statements provide medical evidence in favor of the Veteran's claims, and the medical opinions contained in the reports of VA examinations tend to go against her claim. 

The first medical statement is contained in the report of a November 2007 VA examination.  Based on a review of the Veteran's service treatment records, post-service treatment records, and her reported medical history, the VA examiner provided the following medical conclusion. 

Headache frequently occurs as a cardinal symptom with meningitis.  It typically resolves with the other symptoms as the infection subsides and may linger for a time afterwards.  There are reports of chronic headache disorders [following] meningitis but these are unusual.  The available medical records suggest the development of a significant headache disorder years later, and the character of these headaches appears different from the available descriptions in the SMRs.  While it is possible that her migraines could be related to the [meningitis], the different character and delay in appearance would suggest it is less likely related.  
	
Although the VA examiner's opinion is somewhat equivocal in nature, in its totality, it does appear to weigh against the Veteran's claim.  

The next medical opinion addressing the issue of the likely etiology of the Veteran's current disorder comes in a July 2008 private medical statement from Dr. D.R.C.  In that statement, Dr. C. noted the Veteran's reported history of meningitis, and possible encephalitis, in service and her headache disorder since then.  Dr. C. identified the nature of the Veteran's disorder as migraine headaches based on the Veteran's description of her symptomatology.  Dr. C. noted that migraine headaches may be traumatically induced by meningitis and encephalitis.  She further noted the development of the Veteran's other neurologic-related symptomatology since 1997.  Dr. C. concluded that it is "more likely than not that she has both migraine headaches and the partial seizures as a result from her meningitis/encephalitis event in 1976." 

While Dr. C.'s statement does not reflect a review of the Veteran's service treatment records, in July 2011, she provided an addendum to her previous medical statement in which she stated that she had reviewed the Veteran's record since 1976.  Dr. C. specifically noted that the Veteran's service treatment records in 1976 documented abnormal opening pressure and elevated white blood cell count from a lumbar puncture and the notes reflected findings of meningitis and then of viral encephalitis.  Dr. C. concluded that "I still stand by the content of my letter dated July 28, 2008, concerning the health issues of [the Veteran]." 

In April 2010, the Veteran was afforded another VA neurologic examination.  In the examination report, the examiner noted a review of the claims folder, including a thorough review of the service treatment records, and the examiner recorded the Veteran's reported medical history involving her headache symptoms.  In direct response to the question on whether it is at least as likely as not that the current headache disorder is related to Veteran's inservice episode of meningitis, the VA examiner provided a negative answer.  The VA examiner stated: 

Viral (or Aseptic) meningitis typically resolves completely, even in desperately ill patients.  Headaches usually present as an initial symptoms and resolve with the other symptoms as the illness heals.  It is not medically accepted that Viral Meningitis has lasting complications once resolved, therefore, the [Veteran's] headaches is less likely as not (less than 50/50 possibility) caused by or a result of her meningitis while in military service.

The last medical opinion comes from a July 2011 private medical statement from Dr. V.S., a neurologist.  Dr. S. stated that he has treated the Veteran at the Neurology Clinic and he has reviewed her service treatment records.  Dr. S. specifically noted that the findings revealed from the inservice lumbar puncture (pressure of 210ml of water with 41 white blood cells, 35% lymphocytes, glucose of 50, and protein of 36) and he found that those findings were consistent with aggressive aseptic meningitis/encephalitis.  He stated that it is reasonable to conclude that her current migraine syndrome is post-meningitis/post-encephalitic in etiology, because she continues to have severe debilitating headaches that may be associated with confusion/disorientation and other various neurologic deficits.  Dr. S. further stated that the Veteran has "these neurologic deficits even in the absence of the headache itself, which further strengthens the theory of a post-meningitis/post-encephalitic syndrome." 

Based on a review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran's current disorder involving migraine headaches and various other neurologic problems are residuals of the inservice episode of meningitis in May 1976, and is related to the subsequent inservice headache complaints.  Here, the record contains conflicting opinions regarding the etiology of the Veteran's current diagnosed disorder.  Both private physicians attribute the Veteran's current headache and other various neurologic symptomatologies to her inservice episode of meningitis/encephalitis based on the continuity of her symptomatology and its current severity.  In contrast, although the November 2007 VA examiner provided a somewhat equivocal medical opinion, he ultimately concluded, as did the April 2010 VA examiner, that the natural course of the viral meningitis does not include lasting complications.

The Board finds that each of the medical nexus opinions is supported by some reasoned analysis of medical facts, and that none of the medical opinions particularly outweigh the others.  In particular, there appears to be a dispute among equally qualified professionals as to whether viral meningitis may result in chronic residuals.  Notably, one opinion against this claim nonetheless conceded that it is "possible" that chronic headaches could be a residual disability.

Additionally, the Board finds that the Veteran has credibly reported that she has experienced severe headaches since the May 1976 episode of meningitis.  She further reports that she sought medical treatment for her headaches through the 1970s, 80s, and 90s, but her treatment records prior to 1999 are unavailable.  See DRO hearing transcript.  The Veteran is competent to provide such testimony about the onset and continuity of her headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

After careful review of the record, giving considerable weight to the Veteran's credible statements, the Board finds the evidence for and against the claim to be in at least approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Accordingly, service connection for residuals of meningitis is warranted.

3.  Initial Compensable Evaluation 

The Veteran seeks an initial compensable evaluation for hemorrhoid disability.  As noted in the Introduction, the Board has determined that an initial separate compensable rating for residuals of hemorrhoidectomy is warranted. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases involving the assignment of an initial rating following the award of service connection, such as this matter, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. Id.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The Veteran's hemorrhoid disability is currently assigned a noncompensable rating under the set of criteria applicable for rating hemorrhoids, found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under the criteria found at Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures.  38 C.F.R. § 4.114. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran seeks a compensable evaluation for her hemorrhoids.  She asserts that her disability is manifested by recurrent hemorrhoids and anal stenosis, with painful bowel movements, rectal bleeding, and constipation, which reflects more serious symptomatology than represented by the criteria for a noncompensable rating.  The Board agrees. 

Initially, the Board notes that the Veteran reported her occupation is nursing.  She indicates that she familiar with the methods needed to treat the symptomatology associated with her hemorrhoid disability in order to prevent the need for future hemorrhoid surgeries.  

The Veteran reports that she has suffered from symptomatology associated with hemorrhoids since her period of service.  In 1994, when her symptomatology became severe, she underwent a hemorrhoidectomy and due to complications from the surgery, she needed to undergo two subsequent surgeries, including fissurectomies.  As a result of these surgeries, she now suffers from scar tissue and strictures on her rectum, and it has lead to anal stenosis.  Private medical statements from Dr. T. B. M. show that the Veteran's anal stenosis is likely secondary to her history of hemorrhoid surgeries.  See private medical records dated in May 2002 and private medical statement dated in July 2011. 

In order to prevent further hemorrhoid surgeries, the Veteran reports that she takes stool softer daily and uses mineral oils during episodes of exacerbations with rectal pain and bleeding.  She experiences exacerbations three to four times a month. 

Reportedly, the Veteran's disability is also manifested by thrombosed hemorrhoids approximately three to four times a year, and during such episodes, she self-treats her symptoms by pinching hard the thrombosed hemorrhoid in order to pop it and release the blood.  The Veteran denies any history of fecal incontinence or anemia associated with her hemorrhoid disability. 

The severity of the Veteran's hemorrhoids was evaluated during a March 2008 VA rectal examination.  In that examination report, the examiner recorded the Veteran's history of hemorrhoids and current complaints associated with her disability.  Physical examination revealed four small external hemorrhoids.  There was no evidence of thrombosed or irreducible hemorrhoid tissue, rectal bleeding, ulcerations, prolapse, fecal incontinence, or fissures.  Sphincter control was tight, but the examiner observed that a lubricated index finger could pass through without discomfort.  There was no evidence of anemia.  A diagnosis of hemorrhoids with residuals was provided. 

Subsequent medical evidence includes the report of a private June 2008 colonoscopy.  The report shows was evidence of small internal and external hemorrhoids recorded, but there was no evidence of fissures observed during the procedure.  

Collectively, the evidence of record shows that Veteran's disability is manifested by multiple small-sized internal and external hemorrhoids that result in recurrent episodes of thrombotic tissue and residuals of hemorrhoid surgeries, anal stenosis.  

The private medical evidence and VA examination report show that multiple small hemorrhoids were observed upon physical and diagnostic examination.  In addition, the Veteran has credibly and competently reported that she experiences episodes of thrombosed hemorrhoids approximately three to four times a year which she self-treats by popping the thrombotic tissue and releasing the blood build-up.  The Board recognizes that the Veteran is competent, particularly as a nurse, to identify many of her symptoms related to her hemorrhoid disability.  Although competency of evidence differs from weight and credibility of the evidence, the Board finds no reason to doubt the Veteran's credibility in this matter.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  While the Veteran does have an interest in the outcome of this matter, the Board does not feel that she has exaggerated her reported medical history.  

In addition, the Veteran has consistently complained of recurrent rectal bleeding throughout the entire period under appeal.  The Board finds that the symptomatology associated with the Veteran's hemorrhoid disability comprises more than mild or moderate symptoms, and therefore, the evidence of record more closely approximates the symptomatology associated with a 10 percent rating under Diagnostic Code 7336.  See 38 C.F.R. § 4.114. 

At no point does the evidence of record show the Veteran's hemorrhoids disability involves secondary anemia.  At her hearing in June 2011, the Veteran testified to episodes of bleeding for several days but not having severe enough bleeding to warrant checking her hematocrit and hemoglobin levels.  While the Veteran has a past medical history that includes objective findings of fissures and she has undergone fissurectomies, none of the evidence during the entire pendency of this appeal shows objective findings of fissures.  Rather, the reports of the March 2008 VA examination and June 2008 private colonoscopy revealed no findings of fissures.  Although the Veteran has consistently complained of recurrent episodes of rectal bleeding, there is no objective finds of persistent rectal bleeding with secondary anemia or fissures.  The Veteran herself would not be able to visualize an actual fissure.  As such, according to the relevant diagnostic criteria, the identified symptomatology warrants no greater than the 10 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

It is also true that the Veteran has anal stenosis as the residual of her hemorrhoid surgeries.  The Board finds that the anal stenosis should be rated separately under Diagnostic Code 7333, in order to address the Veteran's distinct symptoms of stricture, painful bowel movements, and constipation. 

Specifically, 38 C.F.R. § 4.114 states that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7245 to 7348 inclusive shall not be combined with each other.  Instead, a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture.  However, the hemorrhoids are rated under Diagnostic Code 7336, which is not one of the codes listed above, and because the Veteran now manifests distinct residuals associated with her hemorrhoids, which are not contemplated by Diagnostic Code 7336, the Board will not be violating the anti-pyramiding rule by considering a separate rating under Diagnostic Code 7332 (which is also not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114).

A separate rating could be available if the anal stenosis was compensably disabling.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Under Diagnostic Code 7333, a 30 percent rating is warranted for stricture of the rectum or anus with moderate reduction in lumen, or moderate constant leakage.  The criteria for a 50 percent rating are great reduction in the lumen or extensive leakage.  38 C.F.R. § 4.114. 

Here, the Veteran's anal stenosis involves no more than moderate reduction in the lumen.  At her March 2008 VA examination, the examiner observed that a lubricated index finger could pass through without discomfort.  Such performance does not equate to a great reduction in the lumen.  Further, the Veteran has denied a history of fecal incontinence and there was no such findings observed during physical examination.  As such, it does meet the criteria for a 30 percent evaluation, and not higher.  38 C.F.R. § 4.114, Diagnostic Code 7333.  Accordingly, the evidence supports the assignment of a separate 130 percent evaluation for residual anal stenosis under Diagnostic Code 7333.

Consideration has been given to assigning staged ratings.  See Hart, 21 Vet. App. 505.  However, at no time during the period under review has the disability warranted more than a 10 percent evaluation for hemorrhoids and a 30 percent evaluation for residual anal stenosis.  Accordingly, "staged rating" is not appropriate in this case.

Extraschedular Ratings

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the disabilities associated with the Veteran's hemorrhoids at any time during the current appeal. That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with her hemorrhoids and residuals of hemorrhoidectomy, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Notably, the Board has found anal stenosis symptomatology not addressed by the criteria of Diagnostic Code 7336, and utilized another diagnostic code which specifically considers the additional features of disability.

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran was currently working and there is no allegation that her hemorrhoid and residuals of hemorrhoidectomy have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.



ORDER

Service connection for residuals of meningitis, currently identified as migraine headaches and other various neurologic deficits, is granted. 

An initial evaluation of 10 percent, and no higher, for hemorrhoid disability is granted. 

A separate initial evaluation of 30 percent, and no higher, for residuals of hemorrhoidectomy, anal stenosis, is granted. 





____________________________________________
T.  MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


